Citation Nr: 0401620	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  95-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from April 
12, 1993, to January 10, 1999, and in excess of 70 percent 
from April 1, 1999.

2.  Entitlement to an effective date, prior to April 1, 1999, 
for the award of a 70 percent rating for PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound (SFW) and graft site 
scars of the right thigh (Muscle Group XV) with retained 
foreign bodies (RFBs).

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW of the right ulnar styloid, with RFBs.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a SFW and tube insertion scars of the right 
chest, with RFBs.




REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

A historical review of the record shows that the current 
appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

On August 22, 2002, the Board of Veterans' Appeals (Board) 
denied the veteran's claims.  He subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).

While this case was pending at the CAVC, the Secretary and 
the veteran's private attorney filed a Joint Motion for 
Remand and to Stay Proceedings, asking the CAVC to vacate the 
August 22, 2002 Board decision and remand the case for 
additional development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  
In May 2003, the CAVC granted the motion, and the case was 
returned to the Board, for compliance with the directives 
that were specified by the CAVC.

"This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part."


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.   



Also, during the appeal period the schedular criteria for 
evaluating skin/scar disabilities were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The veteran's claims of entitlement to increased 
evaluations for SFW with related scars should be considered 
under the old and new criteria for evaluating skin/scar 
disabilities.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  Accordingly, this case is REMANDED for the 
following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case 
(SSOC), if necessary, and such SSOC 
should include application of the 
previous and revised criteria for rating 
scars.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


